Title: From John Adams to the President of Congress, 13 September 1783
From: Adams, John
To: 


          Paris, 13 Sept. 1783. RC and enclosure (PCC, No. 84, V, f. 201–214). LbC (Adams Papers); APM Reel 106. With this letter John Adams sent Congress a copy of the 2 Sept. Anglo-Dutch preliminary peace treaty, which he indicated he had just received and transcribed. The treaty arrived as an enclosure with a letter of 12 Sept. from Gerard Brantsen, one of the Dutch peace negotiators (Adams Papers). Brantsen apologized for the delay in sending Adams a copy, which he attributed to a misunderstanding on the part of his secretary.
        